      Case 2:17-cv-07880-NJB-JVM Document 40 Filed 11/08/18 Page 1 of 2




                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

CATHERINE BETEMPS       *                           CASE NO. 2:17-cv-7880
                        *
VERSUS                  *                           JUDGE BROWN
                        *
DOLGENCORP, LLC, ET AL  *                           MAGISTRATE VAN MEERVELD
                        *
                        *                           JURY DEMANDED
*************************

                          RULE 41 STIPULATION OF DISMISSAL

       NOW INTO COURT, through undersigned counsel, come plaintiff, Catherine Betemps,

and defendant, DG Louisiana, LLC, who advise this Court that they have concluded their

settlement and that it is now appropriate to issue a Judgment pursuant to Federal Rule of Civil

Procedure 41(a) dismissing all claims in the captioned matter with prejudice.


       WHEREFORE, for the reasons stated above, plaintiff and defendant pray that this Court

issue a Judgment pursuant to Federal Rule of Civil Procedure 41(a) dismissing all claims in the

captioned matter with prejudice.




Respectfully Submitted,                             Respectfully Submitted,

 /s/ Woody Falgoust                                  /s/ Trevor C. Davies
WOODY FALGOUST (23726)                              PETER J. WANEK (23353)
1050 Canal Boulevard                                TREVOR C. DAVIES (32846)
Thibodaux, LA 70301                                 WANEK KIRSCH DAVIES LLC
Telephone: (985) 447-6665                           1340 Poydras, Suite 1810
ATTORNEY FOR PLAINTIFF                              New Orleans, Louisiana 70112
                                                    Telephone: (504) 324-6493
                                                    ATTORNEYS FOR DEFENDANT
      Case 2:17-cv-07880-NJB-JVM Document 40 Filed 11/08/18 Page 2 of 2




                              CERTIFICATE OF SERVICE
       I hereby certify that a copy of the above and foregoing was filed electronically with the

Clerk of Court using the CM/ECF system. Notice of this filing will be sent to all counsel by

operation of the Court’s electronic filing system this 8th day of November, 2018


                                      /s/ Trevor C. Davies
